 

 

 

Case 1:19-mj-01314 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

HNOD 10 y12]9 ‘Aaipeig ‘¢ plaeq
AO9I (Rev. 12/03) Criminal Complaint . a AUSA

UNITED STATES DISTRICT COURT 102 §Z 33d
, aaa

SPX9] 10 21NSIg WeyInoS
HNOD JOMISIG Sazejyg payUuN

 

 

 

 

 

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL wo BI
vs.
B-19- om
Luis Daniel SANCHEZ-Rivera Case Number: nited States District Court
A206 788 799 Mexico outhern eee of Texas
FILED
DEC 2 3 2019

I, the undersigned complainant state that the following is true and correct to the best of my David J. Bradley, Clerk of Court
knowledge and belief. On or about December 21, 2019 in Cameron County, in

the Southern District Of Texas defendant(s)

the defendant, an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully
was present in the United States having been found Cameron County, Texas, the said defendant having not obtained the consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)1) |
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents responding to a request for assistance from South Padre Island Police
Department near Brownsville, Texas on December 21, 2019. The defendant is a citizen and national of Mexico who was
previously deported, excluded or removed from the United States on March 1, 2019. The defendant was convicted of Robbery
on January 5, 2018. Record checks revealed that the defendant has not applied for permission from the proper Authorities to re-
enter the United States.

Defendant had $1,120.00 Mexican Pesos at time of arrest.

Continued on the attached sheet and made a part of this complaint: [_] Yes No

a

Signature of Complainant

Mora, Sergio A. _ Border Patrol Agent

 

Sworn to before me and signed in my presence, Printed Name of Complainant
December 23, 2019 at Brownsville, Péxas

 

 

Date City/State
Ignacio Torteya II U.S. Magistrate Judge ,
Name of Judge Title of Judge ; Signature a V 1
i
